     Case 2:20-cv-01044-MCE-CKD Document 55 Filed 06/22/20 Page 1 of 2

1

2

3

4

5

6

7

8                               UNITED STATES DISTRICT COURT
9                             EASTERN DISTRICT OF CALIFORNIA
10

11    DARRELL ISSA, et al.,                              No. 2:20-cv-01044-MCE-CKD
                                                                (and related case)
12                     Plaintiffs,                       No. 2:20-cv-01055-MCE-CKD
13          v.
14    GAVIN NEWSOM, in his official capacity as
      Governor of the State of California, et al.,
15
                       Defendants.
16
      REPUBLICAN NATIONAL COMMITTEE;                     ORDER
17    et al.,
18                     Plaintiffs,
19          v.
20    GAVIN NEWSOM, in his official capacity as
      Governor of California, et al.,
21
                       Defendants.
22
      DEMOCRATIC CONGRESSIONAL
23    CAMPAIGN COMMITTEE, et al.,
24                     Intervenor-Defendants.
25

26

27

28
                                                     1
     Case 2:20-cv-01044-MCE-CKD Document 55 Filed 06/22/20 Page 2 of 2

1           Through the motions presently before the Court, the Public Interest Legal
2    Foundation (“PILF”) seeks leave to file amicus briefs in the above-captioned cases on
3    grounds that it can provide useful information to the Court on California’s voter roll and
4    the potential for voter fraud in an election conducted entirely by mail.1 None of the
5    parties oppose these motions. See RNC Plaintiffs’ Response, Case No. 2:20-cv-0155-
6    MCE-CKD, ECF No. 54 (statement of non-opposition).
7           Whether to permit an amicus filing rests solely with this Court’s discretion, with
8    “great liberality” typically exercised in permitting amicus curiae briefing in the context of a
9    pending case. In re Roxford Foods Litig., 790 F. Supp. 987, 997 (E.D. Cal. 1991).
10   Given that liberal standard, and after considering the merits of PILF’s position, the Court
11   exercises its discretion in favor of permitting the requested amicus filing. Therefore,
12   PILF’s Motions for Leave to File Amicus Curiae Briefs are GRANTED.
13          Not later than two (2) days following the date this Order is electronically filed, PILF
14   is ordered to file its proposed amicus brief. The parties’ responses, if any, to the amicus
15   brief shall be filed not later than fourteen (14) days after this order is electronically filed
16   and shall not exceed ten (10) pages. No reply will be permitted.
17          IT IS SO ORDERED.
18

19   Dated: June 19, 2020
20

21

22

23

24

25

26

27
            1
              See Mot. Leave to File Amicus Curiae Brief, Case No. 2:20-cv-01044-MCE-CKD, ECF No. 39,
28   and Mot. Leave to File Amicus Curiae Brief, Case No. 2:20-cv-01055-MCE-CKD, ECF No. 45.
                                                      2
